DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 3-8, 10, 13-16, 18, 20, 22-23, 25, 29-32, 34, 37-40, 42, 44, 46-47 are allowed.
The following is an examiner's statement of reasons for allowance:
	The closest reference found is Bates (US 2009/0128810) discloses a method for determining calibration status of an optical particle analyzer (Abstract) comprising: providing an optical particle analyzer including: a source of electromagnetic radiation (EMR) for generating a beam of said EMR (A typical liquid or aerosol optical particle counter is comprised of several components, such as a source for generating a beam of electromagnetic radiation, para 0060; A laser source 601 including a laser diode 602 is generally employed to generate a laser beam 603, para 0078; also see Fig. 6); a chamber for containing a sample medium and for receiving said beam of EMR (A laser source 601 including a laser diode 602 is generally employed to generate a laser beam 603 that is then shaped and focused by beam shaping optics 604 into an optical sample chamber 605., para 0078; also see Fig. 6); an optical assembly in optical communication with the source of EMR for directing the beam of EMR from to the chamber (A laser source 601 including a laser diode 602 is generally employed to generate a laser beam 603 that is then shaped and focused by beam shaping optics 604 into an optical sample chamber 605., para a chamber for containing a sample medium and for receiving said beam of EMR (par. [0078] and figure 6); an optical assembly in optical communication with the source of EMR for directing the beam of EMR from to the chamber; an detector for detecting scattered radiation from said beam of EMR (The scattered light energy is collected by the sample chamber's collecting optics (4 mangin mirrors 607 and retro-reflector mirror 608 in the example shown in FIG. 6) and focused onto a photodiode 609, para 0079); inducing a detector signal waveform (The photodiode 609 current pulse is then converted into a voltage pulse by a current-to-voltage converter (located on a circuit board 610). The voltage pulse is then filtered and amplified by additional circuitry on the circuit board 610. Finally, the voltage pulse is then handed to a Pulse Height Analyzer (PHA)., para 0080)] analyzing the detector signal waveform to determine a value of at least one diagnostic parameter associated with one or more of the source of EMR, the optical assembly, the chamber, the detector, and the optical collection system (analyzing said pulse height distribution by determining a calibration verification parameter or set of calibration verification parameters, claim 9; useful calibration verification and/or reference parameters include, but are not limited to: a median value of the pulse height distribution... a width of the pulse height distribution, para 0023; The second important measurement that can be taken from the mono-dispersed particle distribution PHA data is the width of the particle distribution para 0086); and determining the calibration status of the optical particle analyzer based on the one or more determined values of the at least one diagnostic parameter (comparing said calibration verification parameter or set of calibration verification parameters with one or 
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1 and 25.
As to claims 1 and 25, the prior art of record, taken alone or in combination, fails to disclose or render limitations “wherein the Inducing step includes: first receiving, by the detector, the scattered radiation from said beam of EMR or said laser beam at a first radiant power level corresponding to a first power level applied to the source of EMR; and second receiving, by the defector, the scattered radiation from said beam of EMR or said laser beam at a second radiant power level corresponding to a second power level applied to the source of EMR; and wherein the detector signal waveform has: a 
Claims 3-8, 10, 13-16, 18, 20, 22-23, 29-32, 34, 37-40, 42, 44, 46-47 are dependent claims; therefore, they are allowed with respect to the claim on which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  July 28, 2021